MILLER, Circuit Justice
(orally), overruling the demurrer, said, in substance:
1. As to the first ground of demurrer. The bond itself being duly signed and sealed by the proper officers of the county, and the coupons being part of the bond, it is no de-fence to the coupons that they are not signed by the chairman of the board as well as by the clerk. . .
2. The omission in the recital of the bond of the word “qualified,” in describing the electors is immaterial. The electors are the qualified electors.
3. The third ground of demurrer presents to my mind a more serious question. It is that an authorized, lawful purpose for which the bonds were issued should be alleged in the declaration or be recited in the bonds, which are made part thereof. This, I think, is a sound proposition. The power of counties to issue bonds is not inherent or general. They are authorized to issue bonds or negotiable paper, only for limited or specific objects or purposes, and hence it should appear by averment in the petition or by recital in the bonds that they were issued for one of these specified purposes.
I should have preferred that the petition here should have alleged that the bonds in suit were issued by the county in payment for stock subscribed by it in the railroad company, but I must pass upon the sufficiency of the petition as it stands. The petition sets out the bonds in full, and although my conviction is not strong and clear, yet, taking a somewhat liberal view of the bonds, I think it can be gathered from them that they were issued under the statute. of the state, by the county, to aid the corporation payee in the construction of its road. In this view, I incline to hold, though with some hesitation, that the petition is good.
Judgment accordingly.
[Appended to the above case, in the original report, were the following cases: Coler v. Wy-andot Co., Case No. 2,987; January v. Johnson Co., Id. 7,218; Thayer v. Johnson Co., Id. 13,869.]